              Case 4:20-cv-00847-JM Document 18 Filed 03/31/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

TERRANCE PROCTOR                                                                      PLAINTIFF
ADC #087410

V.                                 No. 4:20-cv-00847-JM-JTR

ARKANSAS DEPARTMENT OF
CORRECTION; et al.                                                                DEFENDANTS


                                               ORDER

        The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray and the filed objections. After carefully considering these documents and making

a de novo review of the record in this case, the Recommendation is approved and adopted in its

entirety as this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that:

        1.       The Complaint and Amended Complaint are dismissed without prejudice for failing

to state a claim upon which relief may be granted.

         2.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal of this Order would not be taken in good faith.

        Dated this 31st day of March, 2021.


                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE
